IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00106-CR
 
Stephen Wayne McCoy,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 290th District Court
Bexar County, Texas
Trial Court No. 2005-CR-5293
 

MEMORANDUM  Opinion





 
          Stephen Wayne McCoy appeals from his
plea-bargained conviction of injury to a disabled individual.  Tex. Penal Code Ann. § 22.04 (Vernon Supp. 2005).  The trial court’s certification regarding McCoy’s right of appeal
affirmatively shows that McCoy has no right of appeal.  In response to a notice
from this Court, the Bexar County Appellate Public Defender’s Office conceded
McCoy has no right of appeal.


          We dismiss the appeal.  See Tex. R. App. P. 25.2(d); High v.
State, 115 S.W.3d 581, 582 (Tex. App.—Waco 2003, pet. ref’d).
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before Chief Justice
Gray,
          Justice
Vance, and
          Justice Reyna
Appeal dismissed
Opinion delivered and
filed May 24, 2006
Do not publish
[CR25]